DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/25/2021.
Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-21 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The closing unit completely withdrawn from the pressure chamber as stated in claim 6; and
The closing unit receiving a container closure while being completely withdrawn from the pressure chamber as stated in claim 19; and
The inspection device as stated in claim 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the phrase “and in particular” renders claim 11 vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. [MPEP 2173.05(d)]
Claim 17 are dependent of claim 11 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kumar et al. (2016/0144550) in view of references Chauvin et al. (2014/0305081) and Caccini (3516224).
Regarding claim 1, Kumar et al. disclose an apparatus for expanding and filling plastic parisons (18) form plastic containers (24) with a beverage, with at least one transforming station (10) which has a hollow mould (14),
wherein inside which the plastic parisons (18) are expanded into plastic containers (24) and simultaneously filled by application of the beverage through a mouthpiece (see figure 6 below) of the plastic parison (18),
wherein the transforming station (10) has a filling device (12) configured to feed the beverage to the plastic parisons under pressure,
wherein the transforming station (10) has a pressure chamber (60),
wherein the plastic containers (24) are beverage containers, and
wherein a main body (see figure 6 below) of the plastic parison (18) or the plastic container (24) is located in the hollow mould (14) and the 
(Figure 1, 6 and Page 2 paragraph 41, 42, Page 3 paragraph 43, 44)
[AltContent: textbox (Main Body)][AltContent: textbox (Mouthpiece)][AltContent: textbox (Kumar et al.)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    640
    411
    media_image1.png
    Greyscale

However, Kumar et al. do not disclose the transforming station is arranged on a carrier, and do not disclose the pressure chamber has gas applied thereto, wherein the filling device is introduced into the pressure chamber, and wherein the closing unit is introduced into the pressure chamber.
Chauvin et al. disclosed an apparatus for expanding and filling plastic parison (16) to form plastic containers with a liquid medium, wherein said apparatus (80) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Kumar et al. by incorporating the carrier as taught by Chauvin et al., since page 5 paragraphs 185 and 186 of Chauvin et al. states such a modification would allow the transforming station to pass through multiple station in a small space.
Caccini disclose an apparatus for filling and sealing, said apparatus comprising: pressure chamber (C1); a filling device (70, 98) situated within the pressure chamber (C1); and a closing unit (50, 51) situated within the pressure chamber (C1).  (Figure 3 and Column 2 lines 64-70, Column 3 lines 10-14, 51-56, Column 4 lines 42-44, Column 6 lines 10-15, 40-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Kumar et al. by incorporating the pressure chamber and the closing unit within the pressure chamber as taught by Caccini, since column 2 lines 18-20 of Caccini states such a modification would allow the apparatus to maintain adequate pressure during the filling and sealing process.
When incorporating the pressure chamber and the closing unit within the pressure chamber as taught by Caccini into the apparatus of Kumar et al., the filling device of Kumar et al. is interpreted to be situated to allow the closing unit to function as taught by Caccini.
Regarding claim 2, Kumar et al. modified by Chauvin et al. and Caccini disclose the filling device (Kumar et al. – 12) is configured to be applied to the mouthpiece of the plastic parison in a sealing manner. (Kumar et al. – Page 3 paragraph 44)
Regarding claim 4, Kumar et al. modified by Chauvin et al. and Caccini disclose the filling device (Kumar et al. – 12) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Kumar et al. – 18) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
Regarding claim 5, Kumar et al. modified by Chauvin et al. and Caccini disclose the closing unit (Caccini – 50, 51) is arranged along the longitudinal axis of the plastic parison (Kumar et al. – 18) and is movable in a straight line in order to attach a closure to a mouthpiece to the plastic container. (Caccini – Figure 3 and Column 6 lines 40-43)
Regarding claim 7, Kumar et al. modified by Chauvin et al. and Caccini disclose the filling device is provided with a drive (Caccini – column 10 lines 20-24) which is configured to move the filling device (Kumar et al. – 12). (Caccini – Column 4 lines 61-65, Column 10 lines 20-24)
Regarding claim 8, Kumar et al. modified by Chauvin et al. and Caccini disclose the pressure chamber (Caccini – C1) comprises a seal (Caccini – 12) which is configured to seal the pressure chamber relatieve to the hollow mould (Kumar et al. – 14) and/or the plastic parison (Kumar et al. – 18) or the plastic container (Kumar et al. – 24). (Caccini – Figure 3 and Column 3 lines 10-14)
Regarding claim 9, Kumar et al. modified by Chauvin et al. and Caccini disclose the pressure chamber (Caccini – C1) comprises a pressure regulator (Caccini – L) 1).  (Caccini – Column 4 lines 54-61)
Regarding claim 10, Kumar et al. disclose a method of expanding and filling plastic parisons (18) to form plastic containers (24) with a beverage, wherein inside a hollow mould (14) of a transforming station (10) the plastic parisons (18) are expanded into plastic containers (24) simultaneously filled by application of the beverage, wherein the method comprising the steps of:
providing an apparatus comprises at least one transforming station (10) which has a hollow mould (14), 
wherein inside which the plastic parisons (18) are expanded into plastic containers (24) and simultaneously filled by application of the beverage through a mouthpiece (see figure 6 above) of the plastic parison (18),
wherein transforming station (10) has a filling device (12) which feeds the beverage to the plastic parisons (18) under pressure,
wherein the transforming station (10) has a pressure chamber (60),
wherein the plastic containers (24) are beverage containers, and
wherein a main body (see figure 6 above) of the plastic parison (18) or the plastic container (24) is located in the hollow mould (14) and the mouthpiece (see figure 6 above) is located inside the pressure chamber (60); and

(Figure 1, 6 and Page 2 paragraph 41, 42, Page 3 paragraph 43, 44)
However, Kumar et al. do not disclose the transforming station is arranged on a carrier, and do not disclose the pressure chamber has gas applied thereto, wherein the filling device is introduced into the pressure chamber, andwherein the closing unit is introduced into the pressure chamber, and do not disclose the step of closing the expanded and filled containers.
Chauvin et al. disclosed an apparatus for expanding and filling plastic parison (16) to form plastic containers with a liquid medium, wherein said apparatus (80) comprises a transforming station (60, 84), wherein the transforming station (60, 84) is arranged on a carrier (82). (Figure 6 and Page 1 paragraph 8, 10, Page 5 paragraph 179)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Kumar et al. by incorporating the carrier as taught by Chauvin et al., since page 5 paragraphs 185 and 186 of Chauvin et al. states such a modification would allow the transforming station to pass through multiple station in a small space.
Caccini disclose an apparatus for filling and sealing, said apparatus comprising: pressure chamber (C1); a filling device (70, 98) situated within the pressure chamber (C1); and a closing unit (50, 51) situated within the pressure chamber (C1).  (Figure 3 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Kumar et al. by incorporating the pressure chamber and the closing unit within the pressure chamber and the step of closing the expanded and filled containers as taught by Caccini, since column 2 lines 18-20 of Caccini states such a modification would allow the apparatus to maintain adequate pressure during the filling and sealing process.
When incorporating the pressure chamber and the closing unit within the pressure chamber as taught by Caccini into the apparatus of Kumar et al., the filling device of Kumar et al. is interpreted to be situated to allow the closing unit to function as taught by Caccini.
Regarding claim 11, Kumar et al. modified by Chauvin et al. and Caccini disclose, after the expanding and filling steps, the plastic containers (Kumar et al. – 24) are not completely relieve of pressure, but until closing a pressure which lies above the ambient pressure. (Caccini – Column 2 lines 63-65)
Regarding claim 13, Kumar et al. modified by Chauvin et al. and Caccini disclose the filling device (Kumar et al. – 12) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Kumar et al. – 18) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
However, Kumar et al. modified by Chauvin et al. and Caccini do not explicitly disclose the angle between the filling device and the longitudinal axis of the plastic parison is between 20° and 65°.

Regarding claim 14, Kumar et al. modified by Chauvin et al. and Caccini disclose the filling device (Kumar et al. – 12) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Kumar et al. – 18) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
Regarding claim 15, Kumar et al. modified by Chauvin et al. and Caccini disclose the filling device (Kumar et al. – 12) is configured to be introduced obliquely with respect to a longitudinal axis of the plastic parisons (Kumar et al. – 18) into the pressure chamber (Caccini – C1). (Caccini – Figure 3)
However, Kumar et al. modified by Chauvin et al. and Caccini disclose do not explicitly disclose the angle between the filling device and the longitudinal axis of the plastic parison is between 20° and 65°.
It would have been obvious to the person of ordinary skill in the art to have the angle between the filling device and the longitudinal axis of the plastic parison to be between 20° and 65°, since it has been held that where the general conditions of a 
Regarding claim 16, Kumar et al. modified by Chauvin et al. and Caccini disclose the plastic containers (Kumar et al. – 24) are closed while they are still located in the transforming station (Kumar et al. – 10) and under pressure from a pressure chamber (Caccini – C1). (Caccini – Column 2 lines 63-65)

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kumar et al. (2016/0144550) in view of references Chauvin et al. (2014/0305081) and Caccini (3516224) as applied to claim 1 above, and further in view of reference Drenguis et al. (2011/0016829).
Regarding claim 6, Kumar et al. modified by Chauvin et al. and Caccini disclose the claimed invention as stated above but do not explicitly disclose the closing unit is configured to be withdrawn completely from the pressure chamber.
Drenguis et al. disclose an apparatus comprising a closing unit (28), wherein the closuring unit (28) is situated above a rotor (26) to receive the closure and extends through the rotor (26) to close the container (2). (Figure 6 and Page 4 paragraph 47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus 
[AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: textbox (Feed Direction)][AltContent: textbox (Drenguis et al.)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    481
    629
    media_image2.png
    Greyscale

Drenguis et al. disclose the closuring unit (28) is situated above a rotor (26) to receive the closure and extends through the rotor (26) to close the container (2). (Figure 6)  Therefore, when modifying Kumar et al. modified by Chauvin et al., Caccini, and Drenguis et al., the closing unit is interpreted to be withdrawn from the pressure chamber in order to receive the closure.
Regarding claim 19, Kumar et al. modified by Chauvin et al., Caccini, and Drenguis et al. disclose the closing unit (Drenguis et al. – 28), completely withdrawn from the pressure chamber (Caccini – C1), is configured to receive a container closure outside the pressure chamber (Caccini – C1). (Caccini – Column 5 lines 23-36, Column 7 lines 10-18) (Drenguis et al. – Figure 6)

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Kumar et al. (2016/0144550) in view of references Chauvin et al. (2014/0305081) and Caccini (3516224) as applied to claim 10 above, and further in view of reference Maki et al. (8828308).
Regarding claim 12, Kumar et al. modified by Chauvin et al. and Caccini disclose the claimed invention as stated above but do not disclose the use of a counter-stretch rod.
Maki et al. discloses an apparatus comprising: a hollow mould; and a count-stretch rod (100), wherein the counter-stretch rod (100) is moved from below against the top of the plastic parison (112). (Figure 1A-1C and Column 5 lines 36-42, 53-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Kumar et al. by incorporating the use of a counter-stretch rod as taught by Maki et al., since column 2 lines 23-29 of Maki et al. states such a modification would maintain a central orientation of the parison during the expanding process.
Regarding claim 17, Kumar et al. modified by Chauvin et al., Caccini, and Maki et al. disclose using a counter-stretch rod (Maki et al. – 100) is moved from below against a tip of the plastic parison (Kumar et al. – 18). (Maki et al. – Figure 1A-1C and Column 5 lines 36-42, 53-55)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference Kumar et al. (2016/0144550) in view of references Chauvin et al. (2014/0305081) and  as applied to claim 1 above, and further in view of reference Bond et al. (4128383).
Regarding claim 18, Kumar et al. modified by Chauvin et al. and Caccini disclose the claimed invention as stated above but do not disclose the hollow mould is temperature-controlled.
Bond et al. disclose a hollow mould (1) comprising cartridge heater (3) configured to temperature-control the hollow mould (1). (Figure 2 and Column 1 lines 58-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the hollow mould of Kumar et al. by incorporating the cartridge heater (3) as taught by Bond et al., since column 1 lines 45-47 of Bond et al. states such a modification would allow lower orientation temperature without stress whitening of the parison.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Kumar et al. (2016/0144550) in view of references Chauvin et al. (2014/0305081) and Caccini (3516224) as applied to claim 1 above, and further in view of reference Tsau et al. (6948924).
Regarding claim 20, Kumar et al. modified by Chauvin et al. and Caccini disclose the claimed invention as stated above but do not disclose the volume of the pressure chamber is changeable.
Tsau et al. disclose a mould assembly (10) comprising modular mould half shells (22). (Figure 2a and Column 3 lines 56-63, Column 4 lines 12-14)

When modifying Kumar et al. and Caccini in view of Tsau et al., the pressure chamber is interpreted to also comprise modular elements, thereby allowing the volume of the pressure chamber to be changeable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Kumar et al. (2016/0144550) in view of references Chauvin et al. (2014/0305081) and Caccini (3516224) as applied to claim 1 above, and further in view of reference Gray et al. (5864600).
Regarding claim 21, Kumar et al. modified by Chauvin et al. and Caccini disclose the claimed invention as stated above but do not disclose at least one inspection device which is configured to check the sealing integrity between the filling device and the plastic parison or plastic container.
Gray et al. disclose a container inspection system (100) configured to detect defects of a container, including the sealing integrity of the container (116). (Figure 1 and Column 1 lines 37-44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus .

Response to Arguments
The Amendments filed on 08/25/2021 have been entered.  Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-21 are pending in the application.

In response to the arguments of the objections toward the Drawings, Applicant did not address all the objections toward the Drawings.
Applicant states:
Fig. 1 of the drawings has been amended to obviate the objection to the drawings with respect to claim 6, and, claim  3 has been cancelled thus rendering moot the drawings rejection with respect to claim 3.

Figure 1 has been amended to show feed direction of the closing unit.  The Drawings were objected for not showing the feed direction of the closing unit as stated in claim 3 and not showing the closing unit completely withdrawn from the pressure chamber as stated in claim 6.  Applicant canceled claim 3 but did not amended the Drawings to show the closing unit completely withdrawn from the pressure chamber.  Therefore, the objection toward the Drawings is maintained.



In response to the arguments of the rejections under 35 U.S.C. 112(b), Applicant did not address all of the 112(b) rejections.
Applicant states:
The claims have been amended to address the 112 issues raised by the Examiner, and also to better define the claimed invention and to better distinguish the claimed invention from the prior art.

Claim 11 has rejected under 35 U.S.C. 112(b) for having a phrase that renders claim 11 vague and indefinite.  Applicant’s amendments to the claim did not address this phrase.  Therefore, the 112(b) rejection is maintained.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Chauvin et al. (2014/0305081) modified by reference Caccini (3516224), in view of the amendments to the Claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Kumar et al. (2016/0144550).
Applicant states:
Thus, Chauvin and Caccini are directed to completely different fields with different technical challenges and are not combinable with each other.  One skilled in the art of formation and filling of beverage containers would not look to technology related to the filling of aerosol bombs.

Caccini is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both reference Chauvin and reference Caccini pertain to the apparatus and process of filling a container under pressure.  Chauvin further teaching the process of expanding the container and Caccini further teaching the process of closing the container while under pressure does not render the references to be of different fields of endeavor and would not deter the person of ordinary skill in the art from seeking these references or deter from combining the references in order to improve the apparatus or process of filling a container under pressure.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Since reference Chauvin related to an apparatus and process of filling a container under pressure, the person of ordinary skill in the art would be motivated to incorporate the teachings of other references disclosing an apparatus or process of filling a container under pressure, such as Caccini.



However, Applicant respectfully disagrees with the opinion of the Examiner that Caccini supplies Chauvin’s missing features, since as noted above, Caccini doesn’t disclose simultaneous expanding and filling containers.  Moreover, Caccini doesn’t have a transforming station or step since in Caccini, the containers are preformed before the filled.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Caccini is not relied upon for the teaching of simultaneous expanding and filling of containers or the teaching of a transforming station.  Caccini is relied upon for the teaching of filling a container under pressure and closing said container while under pressure.
Chauvin is relied upon for the teaching of simultaneous expanding and filling of containers and the teaching of a transforming station.  When modifying Chauvin in view of Caccini, the transforming station would be configured to: simultaneous expand and fill the container; and close said filled container while still under pressure.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 17, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731